Citation Nr: 9918182
Decision Date: 06/30/99	Archive Date: 09/09/99

DOCKET NO. 94-41 526A              DATE JUN 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to waiver of the recovery of an overpayment of Chapter
35 benefits, in the calculated amount of $1,441.06.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel 

INTRODUCTION

The veteran served on active military duty from May 1946 to October
1947, from June 1954 to June 1957, and from August 1957 to June
1973. The veteran died in March 1987. The appellant is the
veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from June 1994 and June 1997 decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and
Compromises (Committee). In its decision, the Committee determined
that the appellant was not entitled to waiver of recovery of an
overpayment of educational benefits.

REMAND

A review of the record discloses that the appellant was awarded
Chapter 35 benefits, effective June 1, 1992. The Enrollment
Certificate, VA Form 22-1999, shows that the appellant was enrolled
on full time status for both the first and second summer sessions,
with six credit hours scheduled for each session. The record
reflects that the appellant initially reduced his course load to
part time status during the relevant period, but later terminated
his course load. VA was advised by the educational institution, in
October 1992, that the appellant terminated his enrollment on June
15, 1992. This change in status resulted in an overpayment of
educational benefits which are the subject of this appeal.

In April 1994, the appellant submitted a Financial Status Report,
VA Form 4-5655. In this financial disclosure report, the appellant
indicated that he was not presently employed. He noted that he last
worked from June 1989 to January 1994. He reported no monthly
income or expenses, noting that he resided with friends. The
appellant indicated that he had no cash holdings, bonds, real
estate, or automobile,

2 -

but noted that he possessed furniture and household goods having a
resale value of $200.00. The appellant reported installment debts
totaling $7,700.00, each of which was reported to be past due. The
appellant indicated that this debt was associated with bank credit
accounts, and a fee apparently associated with a financial service
for purposes of debt restructuring. He did not provide information
concerning the dates of incurrence relative to the reported overdue
accounts. The appellant indicated that he had never been
adjudicated bankrupt. In the appropriate section, the appellant
noted that he was in the process of restructuring his debts, and of
his desire to continue his educational pursuits through VA benefits
and the work study program, and to reside in college housing.

The appellant submitted a Financial Status Report, VA Form 20-5655,
in June 1997. He reported that he was a full time student, but
noted that he last worked from June 1994 to June 1996. The
appellant indicated that he had no monthly income. He reported
student loans in the amount of $6,000.00 each semester. He reported
monthly expenses totaling $950.00, which included rent or mortgage
payments ($350.00); food ($200.00); utilities and heat ($200.00),
and other living expenses identified as book fees ($200.00). He did
not include any monthly payments associated with installment
contracts as part of his monthly expenses. The appellant noted that
his monthly expenses, in the amount of $950.00, were not offset by
his income, thus, resulting in a monthly deficit. The appellant
reported that he held $100.00 in savings. He reported no other
assets. He reported several installment contracts, totaling
$9,604.25, with each identified as associated with medical
expenses. In each instance, the original debt amount was unpaid,
and reported to be due and owing in full. These debts were
reportedly incurred between April and May 1997. In the appropriate
section, the appellant noted that he was currently a full time
student, and was living on his student loans in addition to the
"Hazelwood Tuition Program." He indicated that he expected to
graduate in the fall semester of 1998.

3 -

The Board notes that the appellant was requested by the RO, in
October 1998, during the pendency of this appeal, to complete a
more recent financial disclosure report. A financial disclosure
form, VA Form 20-5655, was apparently forwarded to the appellant.
However, a review of the record reflects that the appellant did not
provide the requested information.

In any event, the Board observes that during an April 1999 hearing,
the appellant testified to the effect that he had recently
graduated from college, that he had earned his degree, and that
future employment opportunities may be forthcoming. Since these
recent facts may have a significant bearing on the circumstances of
the appellant's case, the Board has determined that another attempt
to obtain a current Financial Status Report from the appellant is
warranted. Accordingly, additional development must be undertaken
to ensure that an equitable disposition of the appellant's appeal
is obtained.

Therefore, in order to give the appellant every consideration with
respect to the present appeal, the case is REMANDED for the
following actions:

1. The RO is requested to furnish the appellant with a financial
disclosure form, VA Form 20- 5655, and ask him to complete the form
and return it to the RO. The appellant should also be informed that
his cooperation is vitally important to the resolution of his
request for waiver, and that his failure to cooperate may have
adverse consequences.

2. After the development requested above has been completed to the
extent possible, the RO should again refer the request for waiver
to the Committee on Waivers and Compromises

- 4 -

(Committee). The Committee should then review the record and
readjudicate the issue of waiver of recovery of the indebtedness,
by applying all of the factors pertaining to equity and good
conscience. If the waiver of recovery remains denied, the appellant
should be furnished a supplemental statement of the case and be
given an opportunity to respond.

This case should be returned to the board, if in order. The Board
intimates no opinion as the ultimate outcome of this case. The
appellant needs to take no action until he is notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Deborah W. Singleton 
Member, Board of Veterans' Appeals

5 -

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

